Citation Nr: 1412154	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUEs

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a stroke.  

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the Veteran did not specifically indicate in his April 2010 VA Form 9 that he wished to appeal the issue of entitlement to a higher initial evaluation for diabetes mellitus.  However, the RO continued to adjudicate the issue in a March 2012 supplemental statement of the case (SSOC) and subsequently certified the issue on appeal to the Board.  Based on the foregoing, the Board may fairly construe the Veteran's appeal as encompassing the issue of entitlement to an increased evaluation for diabetes mellitus. See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board finds that the issue of entitlement to a higher initial evaluation for diabetes mellitus is on appeal.

In October 2012 and November 2012, subsequent to the RO's August 2012 supplemental statement of the case (SSOC), the Veteran submitted additional private treatment records in support of his claim.  However, the Veteran's representative submitted a waiver of the RO's initial consideration of that evidence.  38 C.F.R. § 20.1304(c).

In his April 2010 substantive appeal, the Veteran requested a hearing before the Board in connection with his claim; however, he withdrew this request in a November 2013 statement.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his May 2008 claim, the Veteran identified multiple private treatment providers.  He did submit some of the private treatment records directly to the RO in October 2009, October 2012, and November 2012.  However, it does not appear that all of the records from each identified provider has been obtained.  Thus, on remand, the RO/AMC should attempt to obtain any outstanding treatment records.  

The Board also finds that additional VA examinations are necessary in this case, as requested by his representative in a February 2014 brief.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus and residuals of a stroke.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  

A specific request should be made for treatment records from the following private health care providers: Dr. A.W.L., Hampton Roads Eye Associates; Sentara Complex Hospital; Dr. D.E.R., Hampton Roads Cardiology; Dr. P.L.E., cardiologist; Riverside Regional Medical Center; Dr. A.H.F., primary care physician; Dr. J.V.M., endocrinologist; Dr. R.S.M., neurologist; and Dr. S.H.O., Hampton Roads Eye Associates.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the current severity and manifestations of his service-connected residuals of a stroke.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should identify all residuals of the Veteran's service-connected stroke, including any visual impairment, and report all signs and symptoms necessary for rating them.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected diabetes mellitus with erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether his diabetes mellitus requires insulin, restricted diet, oral hypoglycemic agent, and regulation of activities.  The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

In addition, the examiner should identify and describe all complications of the Veteran's diabetes mellitus.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the RO/AMC should review the case on the basis of additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

